PER CURIAM.
The State appeals an order granting a motion to mitigate pursuant to rule 3.800(c), Florida Rules of Criminal Procedure. We reverse because Sabrina Hudson was sentenced on October 28, 2004, and the motion was not filed until February 23, 2005, which was more than 60 days after the sentencing date. A court may reduce or modify a legal sentence imposed by it within 60 days after its imposition. “A trial court lacks the jurisdiction to mitigate or modify a legal sentence previously imposed after the above sixty day time periods have elapsed.” State v. Migdahl, 353 So.2d 635, 637 (Fla. 3d DCA 1977).
Reversed and remanded with directions to reinstate the original sentence.